DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
An RCE along with an Amendment were filed on October 19, 2021.  In the Amendment, claims 23, 24, 27-37, 41-44, 50, 52, and 58 were amended, new claims 59-61 were added, and claims 25, 26, 38-40, and 53-57 were cancelled.
Claims 23, 24, 27-37, 41-48, 50-52, and 58-61 are currently pending and under examination, of which claims 1, 41, and 58 are independent claims. 

Response to Amendment
The Amendment to Non-Final Office Action, filed on October 19, 2021, is fully responsive.
Applicant’s amendments to the claims have overcome the objections previously set forth.

Response to Arguments
Applicant’s arguments with respect to the obviousness rejections of the present pending claims have been considered but are moot because the arguments do not apply to the new cited references being used in the current rejections. 

Claim Objections
The following claim is objected to for lack of antecedent support: 
Claim 58, line 17, replace “the controller” with “a controller”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24, 27, 29, 30, 34, 35, 37, 41, 42, 44, 58, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Sukhman et al. (US Patent Publication No. 20070181544 A1) (“Sukhman”) in view of Brandt et al. (US Patent Publication No. 2015/0127137 A1) (“Brandt”) and further in view of Kimura et al. (JP 2001276993 A) (“Kimura”).
Regarding independent claim 23, Sukhman teaches:
A ... machine, comprising: Sukhman: Paragraph [0015] (“FIG. 1 is a partially schematic, isometric view of a laser-based material processing system 100...”) [The laser-based material processing system 100 reads on “a ...machine”.]
a housing defining an interior space of the ... machine; Sukhman: Paragraph [0023] and FIG. 1 (“In the illustrated embodiment, the system 100 is contained within a housing 150 (shown in broken lines). The housing 150 can be any type of suitable enclosure for holding the various components of the system 100 described previously.”)
a laser energy source configured to produce electromagnetic energy; Sukhman: Paragraph [0017] (“The radiation source 122 can be any of a variety of radiation sources known in the art, such as a gas laser, a solid state laser, a semiconductor laser…the laser assembly 120 can include more than one radiation source 122.”)
a material bed within the interior space of the ... machine; and Sukhman: Paragraph [0015] (“The system 100 includes a positioning assembly or support assembly 110 over at least a portion of a workpiece support 102. A workpiece 104 is carried by the workpiece support 102 and positioned at a desired location relative to the positioning assembly 110 for processing.”)
a gantry positioned within the interior space over the material bed, … and wherein the gantry is configured to translate the first head or the second head between a plurality of locations over the material bed;… Sukhman: Paragraph [0016] (“In the illustrated embodiment, the positioning assembly 110 includes a gantry having a movable arm 112 carried by two generally parallel, stationary rails or guides 114 (shown as a first rail 114 a and a second rail 114 b).”) Sukhman: Paragraph [0017] (“The laser assembly 120 includes a radiation source 122 configured to generate a beam of radiation 124 having a desired configuration (i.e., size, shape, energy distribution, etc.).”) Sukhman: Paragraph [0019] (“The laser assembly 120 also includes a laser beam director 128 (shown schematically in broken lines) movably carried by the arm 112 of the positioning assembly 110. The laser beam director 128 … to direct the radiation beam 124…”) Sukhman: Paragraph [0021] (“The arm 112 of the positioning assembly 110 also carries the dispensing unit 140... In other embodiments, the dispensing unit 140 can include other types of dispensing members 142 and/or reservoirs 144 to dispense other types of materials onto the workpiece 104.”) Sukhman: Paragraph [0022] (“…the arm 112 itself can move along the rails 114a and 114b in a direction generally parallel to the second axis Y. In this way, the radiation beam 124 and the dispensing member 142 of the dispensing unit 140 can be directed to any desired X, Y coordinate on the workpiece 104 for processing.”) [As shown in FIG. 1, the gantry is in the interior of the housing 150 over the workpiece support 102, which reads on “a gantry positioned within the interior space over the material bed”. The laser beam director 128 on the arm 112 of the gantry reads on “a first head configured to direct the electromagnetic energy” and the dispensing unit 140 on the arm 112 of the gantry reads on “a second head”. The arm 112 of the gantry moving the radiation beam 124 directed by the laser beam director 128 to a desired X,Y coordinate reads on “the gantry is configured to translate the first head or the second head between a plurality of locations”. ]
Sukhman does not expressly teach that the laser-based material processing system 100 is “a computer numerically controlled machine”, “the gantry configured to interchangeably receive a first head … and a second head, wherein the gantry is configured to receive the second head when the first head is removed from the gantry”, and “wherein the computer numerically controlled machine is configured to prevent the laser energy source from producing the electromagnetic energy when the first head is not connected to the gantry”.  However, Brandt describes an automated material processing system is provided for processing a workpiece using a processing table. The system includes a replaceable component comprising at least one cutting head consumable, one or more radio frequency identification (RFID) signal devices disposed in or on the replaceable component, and at least one reader communicatively connected to the one or more signal devices. Brandt teaches:
A computer numerically controlled machine, comprising: Brandt Paragraph [0011] (“…a computer numerical controller (CNC) ... The computing device can be configured to automatically adjust at least one operating parameter of the liquid jet cutting system at least in part based on the information received from the at least one reader... In addition, the computing device can be configured to automatically determine the identities of each of the plurality of replaceable components at least in part based on the information received from the reader.”) Brandt: Paragraph [0092] and FIG. 4 (“The processor 206 can be a … computer numeric controller (CNC) machine tool...”)
… the gantry configured to interchangeably receive a first head configured to direct the electromagnetic energy and a second head, wherein the gantry is configured to receive the second head when the first head is removed from the gantry, and… Brandt: Paragraph [0117] and FIG. 5 (“To operate the thermal processing system 500, an operator places a workpiece on the cutting table 520 and mounts the torch 100 into the torch height controller 512, which is attached to the gantry 522.”) Brandt: Paragraph [0180] (“The process starts (at step 1902) when at least one replaceable component is installed into the cutting head of a liquid jet cutting system, such as into the cutting head 1306 of the system 1300. The replaceable components can be a consumable, such as a nozzle (e.g., the nozzle 1408) or a orifice assembly (e.g., the orifice assembly 1402) of the cutting head. At least one identification mechanism, such as a signal device (e.g., signal device 1410) in the form of an RFID tag, is assigned to the replaceable component. The identification mechanism can be attached to a surface of the replaceable component.”) Brandt: Paragraph [0182] and FIG. 20 (“The material processing system 2000 includes a replaceable component 2004 (e.g., torch, nozzle, electrode, orifice, etc.) connected to a processing table 2006 via a head mount 2008 that is attached to the processing table 2006... For example, the replaceable component 2004 can be a cutting head, e.g., a plasma arc torch (e.g., similar to the torch 100 of FIG. 1), a waterjet device (e.g., similar to the waterjet device 1400 of FIG. 14), an oxy-fuel torch, or a laser torch. In some embodiments, a single head mount 2008 can be configured to interchangeably receive different types of cutting heads… In addition, the material processing system 2000 can include similar components as the processing system 500 of FIG. 5... To operate the material processing system 2000, an operator places a Brandt: Paragraph [0184] (“…the type of the replaceable component 2004, such as whether the replaceable component 2004 is a plasma, oxy-fuel, laser or waterjet component and/or cutting head.”)  Brandt: Paragraph [0190] (“… the processor 2010 can adjust one or more operating parameters corresponding to a component of the material processing system 2000. For example, after the processor 2010 determines the type of the cutting head 2004 installed, the processor can select an appropriate operating program 2014 from the database 2012 corresponding to the cutting head type, such as an operating program for the plasma cutting head, oxy-fuel cutting head, laser cutting head, or waterjet cutting head.”) [The laser component or laser cutting head reads on “a first head configured to direct the electromagnetic energy” and the plasma arc torch, oxy-fuel torch, waterjet or cutting head reads on “a second head”. The type of cutting head or replaceable component, such as the laser component (“first head”) or the torch (“second head”), installed or mounted onto the gantry reads on “the gantry is configured to receive the second head”.]
…wherein the computer numerically controlled machine… Brandt: Paragraph [0011], [0092], and FIG. 4 [As described above.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman and Brandt before them, to include the computer numerically controlled machine including a gantry to interchangeable receive a first head and a second head as taught in Brandt because the references are in the same field of endeavor as the claimed invention and they are focused on material processing systems and methods.
Brandt Paragraphs [0004] and [0005]
Brandt describes that based on the identification of a replaceable component installed on the gantry, the processor adjusts one or more operating parameters corresponding to the particular component replaced of the material processing system. Paragraph [0190]  For example, for a signal device 2016 associated with a laser cutting head, operating data encoded to the signal device 2016 can indicate assist gas flow rate, assist gas chemistry (oxygen, air, nitrogen, etc.), laser power level (kW), cut height, etc. For a signal device 2016 associated with a waterjet cutting head, operating data encoded to the signal device 2016 can indicate water pressure, abrasive flow rate, cut height, taper and lag compensation values, etc. Paragraph [0187]  However, Sukhman and Brandt do not explicitly submit that one of the adjustments includes Kimura describes a laser light transmitting fiber 1 for guiding laser light from the light source, a laser head 3 for emitting laser light guided by the laser light transmitting fiber toward a workpiece. Kimura teaches:
wherein the …machine is configured to prevent the laser energy source from producing the electromagnetic energy when the first head is not connected to the gantry. Kimura: Paragraph [0003] (“This laser beam transmission apparatus includes a light source 6 that generates a high-energy laser beam such as a YAG laser or an excimer laser, a laser beam transmission fiber 1 that guides the laser beam from the light source, and the laser beam transmission fiber 1. Is provided with a laser head 3 that emits the laser beam guided in the step toward the workpiece.”) Kimura: Paragraph [0004] (“In the above configuration, the laser beam from the light source 6 is emitted to the workpiece through the laser beam transmitting fiber 1 and the laser head 3 and subjected to various processes such as welding, drilling, and cutting.”) Kimura: Paragraph [0005] (“By the way, when the laser light transmission fiber 1 is disconnected, there is a possibility that processing may not be performed well or a problem may occur at the disconnection point of the optical fiber. In order to prevent this, monitor means for detecting disconnection is provided. When disconnection is detected, measures such as stopping the generation of laser light have been taken.”) [Stopping the generation of light or high-energy laser beam reads on “prevent the laser energy source from producing the electromagnetic energy”.  The laser beam transmission fiber provided with the laser head being disconnected reads on “when the first head is not connected”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman, Brandt, and Kimura before them, to include laser transmitting equipment as taught in Kimura on the gantry of Sukhman and Brandt because the references are in the same field of endeavor as the claimed invention including a laser emitting source.
One of ordinary skill in the art would have been motivated to do this modification to improve miniaturization of the laser transmitting equipment and facilitate connector installing operations. Kimura Abstract
Regarding claim 24, this claim incorporates the rejection to claim 23. Sukhman further teaches: 
The computer numerically controlled machine of claim 23, wherein the laser energy source comprises an emitter configured to generate the electromagnetic energy. Sukhman: Paragraph [0017] (“In still further embodiments, the laser assembly 120 can include more than one radiation source 122.”) [The more than one radiation source reads on “an emitter”.]
Regarding claim 27, this claim incorporates the rejection to claim 23. Sukhman further teaches: 
The computer numerically controlled machine of claim 23, 
wherein the first head includes one or more optical elements configured to route the electromagnetic energy. Sukhman: Paragraph [0019] (“The laser beam director 128 includes one or more additional optical elements 130 (two are shown as optical elements 130 c and 130 d) to direct the radiation beam 124 from radiation path 126 c along a radiation path 126 d toward a desired portion of the workpiece 104.”) 
Regarding claim 29, this claim incorporates the rejection to claim 23. Sukhman further teaches: 
The computer numerically controlled machine of claim 23, further comprising a controller configured to adjust a position of the first head and/or the second head relative to a surface of a material disposed on the material bed. Sukhman: Paragraph [0031] (“...a single processing unit...to process the workpiece 104”, which reads on “a controller”.) Sukhman: Paragraph [0022] (“The laser beam director 128 and the dispensing unit 140 are configured to move in a coordinated manner along the arm 112 in a direction generally parallel with the first axis X. Further, as discussed previously, the arm 112 itself can move along the rails 114a and 114b in a direction generally parallel to the second axis Y. In this way, the radiation beam 124 and the dispensing member 142 of the dispensing unit 140 can be directed to any desired X, Y coordinate on the workpiece 104 for processing.” which reads on “adjust a position of the first head ... relative to a surface of a material”. As shown in FIG. 1, the workpiece 104 is disposed on the workpiece support 102, which reads on “disposed on the material bed”.] 
Regarding claim 30, this claim incorporates the rejection to claim 29. Sukhman does not expressly teach, “the controller is further configured to adjust the position of the first head and/or the second head by commanding one or more actuators to translate and/or rotate the first head and/or the second head on the gantry”. However, Brandt teaches:
The computer numerically controlled machine of claim 29, wherein the controller is further configured to adjust the position of the first head and/or the second head by commanding one or more actuators to translate and/or rotate the first head and/or the second head on the gantry. Brandt: Paragraph [0057] (“Adjusting at least one operating parameter can also comprise modifying a motion setting or cutting head height setting of the processing table.”) Brandt: Paragraph [0163] and FIG. 5 (“The CNC 1302 also controls the motion of the positioning device 1304 (e.g., a XYZ cutting table, robotics, conveyor system, etc.) [The CNC reads on “the controller” and the control of the motion of the cutting head reads on “adjust the position of the first head and/or the second head”. The positioning device reads on “one or more actuators”.  The modification of the motion setting of the head positioned on the gantry 522 of FIG. 5 reads on “to translate…the first head and/or the second head on the gantry”.]
 The motivation to combine Sukhman and Brandt, which teach the features of the present claim, as submitted in claim 23, is incorporated herein.
Regarding claim 34, this claim incorporates the rejection to claim 29. Sukhman further teaches: 
The computer numerically controlled machine of claim 29, wherein the controller is configured to adjust at least one of a horizontal position and a vertical position of the first head and/or the second head relative to the surface of the material. Sukhman: Paragraph [0012] (“The laser beam director and dispensing unit are both carried by the arm and can each move in a coordinated manner along the arm in a direction generally parallel with the first axis. The arm itself is configured to move along a second axis generally normal to the first axis.”) [As shown in FIG. 1, the movement of the arm carrying the laser beam director and the dispensing unit long the first axis reads on “horizontal position”.]
Regarding claim 35, this claim incorporates the rejection to claim 29. Sukhman further teaches: 
The computer numerically controlled machine of claim 29, wherein the controller is further configured to: operate the first head to cause a first change in the material; and Sukhman: Paragraph [0015] (“The system 100 also includes (a) a laser assembly 120 configured 
align, based at least on the first change, the computer numerically controlled machine such that the second head… causes a second change in the material at a position that is a known distance relative to the first change. Sukhman: Paragraph [0022] (“The laser beam director 128 and the dispensing unit 140 are configured to move in a coordinated manner along the arm 112 in a direction generally parallel with the first axis X...the radiation beam 124 and the dispensing member 142 of the dispensing unit 140 can be directed to any desired X, Y coordinate on the workpiece 104 for processing.”) Sukhman: Paragraph [0024] (“For example, the radiation beam 124 can irradiate or otherwise modify the workpiece 104 either before, after, or simultaneous with the dispensing unit 140 depositing the material onto the workpiece 104. The material dispensed from the dispensing unit 140 can be deposited (a) onto the irradiated portion of the workpiece 104, (b) onto a portion of the workpiece 104 outside the irradiated portion, or (c) both.”) [The directing of the dispensing unit with respect to the radiation beam reads on “align”.  The dispensing of the material onto the irradiated portion of the workpiece (which is construed as zero distance) or onto a portion of the workpiece outside the irradiated portion (which is construed as a predetermined distance from the irradiated portion) or both reads on “at a position that is a known distance relative to the first change”.]
Sukhman does not expressly teach “…when interchanged with the first head…”.  However, Brandt teaches:
…the second head, when interchanged with the first head, causes a second change in the material … Brandt: Paragraphs [0180], [0182], [0184], and [0190] and FIGs. 5 and 20 [As described in claim 23.] [The interchanging of the laser component with the plasma arc torch, oxy-fuel torch, waterjet or cutting head to produce a cutting change based on the operating program reads on “when interchanged with the first head, causes a second change to the material”.]
The motivation to combine Sukhman and Brandt as presented in claim 23 is incorporated herein.
Regarding claim 37, this claim incorporates the rejection to claim 23.  However, Sukhman does not expressly teach, “the first head is also interchangeable with a third head”.  However, Brandt teaches:
The computer numerically controlled machine of claim 23, wherein the first head is also interchangeable with a third head. Brandt: Paragraphs [0180], [0182], [0184], and [0190] and FIGs. 5 and 20 [As described in claim 23.] [The laser component reads on “the first head”.  Another type of the plasma arc torch, oxy-fuel torch, waterjet or cutting head different from the torch (“second head”) reads on “a third head”. The type of cutting head or replaceable component, such as the laser component (“first head”) or the torch (“second head”), installed or mounted onto the gantry reads on “the gantry is configured to receive the second head”.]
The motivation to combine Sukhman and Brandt as presented in claim 23, from which this claim depends, is incorporated herein.
Regarding independent claim 41, Sukhman teaches: 
A computer-implemented method for operating a…machine, the method comprising: Sukhman: Abstract (“Laser-based material processing systems and methods for using such systems are disclosed herein.”) Sukhman: Paragraph [0015] (“FIG. 1 is a partially schematic, isometric view of a laser-based material processing system 100...”) [The laser-based material processing system 100 reads on “a ...machine”.]
causing, by a controller, a first head of the ... machine to translate between a plurality of locations over a material bed within an interior space defined by a housing of the ... machine, the first head directing electromagnetic energy produced by a laser energy source, Sukhman: Paragraph [0015] and FIG. 1 (“The system 100 also includes (a) a laser assembly 120 configured to direct a radiation beam toward the workpiece 104 to irradiate or otherwise affect (e.g., engrave, cut, etch, etc.) at least a portion of the workpiece 104, and (b) a dispensing unit 140 (shown schematically in broken lines) configured to discharge a material (not shown) toward the workpiece support 102 and onto at least a portion of the workpiece 104.”) Sukhman: Paragraph [0017] (“The laser assembly 120 includes a radiation source 122 configured to generate a beam of radiation 124 having a desired configuration (i.e., size, shape, energy distribution, etc.).”) Sukhman: Paragraph [0019] (“The laser assembly 120 also includes a laser beam director 128 (shown schematically in broken lines) movably carried by the arm 112 of the positioning assembly 110.”) Sukhman: Paragraph [0022] (“…the radiation beam 124 and the dispensing member 142 of the dispensing unit 140 can be directed to any desired X, Y coordinate on the workpiece 104 for processing. In other embodiments, the laser beam director 128 and the dispensing unit 140 can move sequentially ...”) Sukhman: Paragraph [0023] and FIG. 1 (“In the illustrated embodiment, the system 100 is contained within a housing 150 (shown in broken lines). The housing 150 can be any type of suitable enclosure for holding the various components of the system 100 described previously.”) Sukhman: Paragraph [0025] (“...the dispensing unit 140 of the system 100 can automatically apply a material to the workpiece simultaneous with or at least almost simultaneous with the laser assembly 120 irradiating various portions of the workpiece 104.”) Sukhman: Paragraph [0031] (“...a single processing unit...to process the workpiece 104.”) [The system using the single processing unit to automatically control the laser assembly reads on “a controller”. The movement of the radiation beam to any desired X, Y coordinate of the workpiece reads on “translate between a plurality of locations over a material bed”.  As shown in FIG. 1, the laser beam director 128 within the housing reads on “within an interior space defined by a housing”.  The laser beam director 128 directing the laser from the radiation source reads on “a first head ... directing electromagnetic energy produced by a laser energy source”.] the translating comprising moving a gantry positioned within the interior space over the material bed and on which the first head is … received; Sukhman: Paragraph [0016] (“In the illustrated embodiment, the positioning assembly 110 includes a gantry having a movable arm 112 carried by two generally parallel, stationary rails or guides 114 (shown as a first rail 114 a and a second rail 114 b).”) Sukhman: Paragraph [0019] (“The laser assembly 120 also includes a laser beam director 128 (shown schematically in broken lines) movably carried by the arm 112 of the positioning assembly 110.”) Sukhman: Paragraph [0022] [As described above.] [As shown in FIG. 1, the gantry is in the interior of the housing 150 over the workpiece support 102, which reads on “a gantry positioned within the interior space over the material bed”. The laser beam director 128 on the arm 112 of the gantry reads on “on which the first head is…received”.]
causing, by the controller, a second head of the ... machine to translate between the plurality of locations over the material… Sukhman: Paragraph [0025] (“...the dispensing unit 140 of the system 100 can automatically apply a material to the workpiece simultaneous with or at least almost simultaneous with the laser assembly 120 irradiating various portions of the workpiece 104.”) Sukhman: Paragraph [0031] (“...a single processing unit...to process the workpiece 104.”) Sukhman: Paragraph [0022] [As described above.] Sukhman: Paragraph [0024] (“For example, the radiation beam 124 can irradiate or otherwise modify the workpiece [The directing of dispensing unit after or sequentially after the laser beam director 128 to deposit the material onto the workpiece 104 as the arm 112 of the gantry moves the dispensing unit to a desired X,Y coordinate reads on “causing...a second head ...to translate between the plurality of locations over the material”.]
Sukhman does not expressly teach that the laser-based material processing system 100 is “a computer numerically controlled machine”, “the first head is interchangeable received”, “after the second head is interchanged for the first head”, and “preventing, by the controller, the laser energy source from producing the electromagnetic energy when the first head is not connected to the gantry”.  However, Brandt describes an automated material processing system is provided for processing a workpiece using a processing table. The system includes a replaceable component comprising at least one cutting head consumable, one or more radio frequency identification (RFID) signal devices disposed in or on the replaceable component, and at least one reader communicatively connected to the one or more signal devices. Brandt teaches:
…computer numerically controlled machine… Brandt Paragraph [0011] (“…a computer numerical controller (CNC) ... The computing device can be configured to automatically adjust at least one operating parameter of the liquid jet cutting system at least in part based on the information received from the at least one reader... In addition, the computing device can be configured to automatically determine the identities of each of the plurality of replaceable components at least in part based on the information received from the reader.”) Brandt: Paragraph [0092] and FIG. 4 (“The processor 206 can be a … computer numeric controller (CNC) machine tool...”)
…a gantry … on which the first head is interchangeably received;… Brandt: Paragraph [0117] and FIG. 5 (“To operate the thermal processing system 500, an operator places a workpiece on the cutting table 520 and mounts the torch 100 into the torch height controller 512, which is attached to the gantry 522.”) Brandt: Paragraph [0180] (“The process starts (at step 1902) when at least one replaceable component is installed into the cutting head of a liquid jet cutting system, such as into the cutting head 1306 of the system 1300. The replaceable components can be a consumable, such as a nozzle (e.g., the nozzle 1408) or a orifice assembly (e.g., the orifice assembly 1402) of the cutting head. At least one identification mechanism, such as a signal device (e.g., signal device 1410) in the form of an RFID tag, is assigned to the replaceable component. The identification mechanism can be attached to a surface of the replaceable component.”) Brandt: Paragraph [0182] and FIG. 20 (“The material processing system 2000 includes a replaceable component 2004 (e.g., torch, nozzle, electrode, orifice, etc.) connected to a processing table 2006 via a head mount 2008 that is attached to the processing table 2006... For example, the replaceable component 2004 can be a cutting head, e.g., a plasma arc torch (e.g., similar to the torch 100 of FIG. 1), a waterjet device (e.g., similar to the waterjet device 1400 of FIG. 14), an oxy-fuel torch, or a laser torch. In some embodiments, a single head mount 2008 can be configured to interchangeably receive different types of cutting heads… In addition, the material processing system 2000 can include similar components as the processing system 500 of FIG. 5... To operate the material processing system 2000, an operator places a workpiece on the processing table 2006 and mounts the replaceable component 2004 into the mount 2008.”) Brandt: Paragraph [0184] (“…the type of the replaceable component 2004, such as whether the replaceable component 2004 is a plasma, oxy-fuel, laser or waterjet component and/or cutting head.”)  Brandt: Paragraph [0190] (“… the processor 2010 can adjust one or more [The gantry with the laser component or laser cutting head reads on “a gantry…on which the first head” and interchangeably receiving the different types of cutting heads including the laser component or the laser cutting head reads on “on which the first head is interchangeably received”.]
… the computer numerically controlled machine to translate between a plurality of locations over the material after the second head is interchanged for the first head; and… Brandt: Paragraph [0011], [0092], [0182] and FIGS. 4 and 20 [As described above.] Brandt: Paragraph [0111] (“In some embodiments, based on the data collected from one or more signal devices 202, the processor 206 manipulates the motors and drivers 306 to move the torch 100 laterally in relation to the surface of the workpiece. The processor 206 can also manipulate the height controller 310 to move the torch 100 vertically in relation to the surface of the workpiece.”) [The plasma arc torch, oxy-fuel torch, waterjet or cutting head interchanged with the laser component or the laser cutting head on the gantry and then moved in relation to the workpiece reads on “translate between a plurality of locations over the material after the second head is interchanged for the first head”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman and Brandt before them, to include the computer numerically controlled machine including the interchanging of the first head and the second head as taught in Brandt because the references are in the same 
One of ordinary skill in the art would have been motivated to do this modification to avoid human error and improve efficiency by automatically identifying components installed in a material processing system, such as one or more consumables and/or cutting heads mounted on a processing table of the material processing system. The combination would permit automatic adjustment of operating parameters based on the component identification. Once an operator installs a cutting head in a torch mount of a processing table, the system can automatically recognize the type of cutting head installed (e.g., a plasma, oxy-fuel, laser, or waterjet cutting head) and activate the appropriate configuration and operating parameter settings accordingly. For example, the system can automatically retrieve the appropriate parameters and part programs from the nesting software, adjust the processing table to accommodate the installed components, adjust control circuits to correct settings for oxy fuel if an oxy-fuel cutting head is installed and/or select and supply one or more of an appropriate gas to the cutting head at a suitable pressure, an appropriate fluid at a suitable flow rate, or an appropriate current, etc. Brandt Paragraphs [0004] and [0005]
Brandt describes that based on the identification of a replaceable component installed on the gantry, the processor adjusts one or more operating parameters corresponding to the particular component replaced of the material processing system. Paragraph [0190]  For example, for a signal device 2016 associated with a laser cutting head, operating data encoded to the signal device 2016 can indicate assist gas flow rate, assist gas chemistry (oxygen, air, nitrogen, etc.), laser power level (kW), cut height, etc. For a signal device 2016 associated with a waterjet cutting head, operating data encoded to the signal device 2016 can indicate water Sukhman and Brandt do not explicitly submit that one of the adjustments includes “prevent” the laser energy source from producing the electromagnetic energy.  Kimura describes a laser light transmitting fiber 1 for guiding laser light from the light source, a laser head 3 for emitting laser light guided by the laser light transmitting fiber toward a workpiece. Kimura teaches:
preventing, by the controller, the laser energy source from producing the electromagnetic energy when the first head is not connected to the gantry. Kimura: Paragraph [0003] (“This laser beam transmission apparatus includes a light source 6 that generates a high-energy laser beam such as a YAG laser or an excimer laser, a laser beam transmission fiber 1 that guides the laser beam from the light source, and the laser beam transmission fiber 1. Is provided with a laser head 3 that emits the laser beam guided in the step toward the workpiece.”) Kimura: Paragraph [0004] (“In the above configuration, the laser beam from the light source 6 is emitted to the workpiece through the laser beam transmitting fiber 1 and the laser head 3 and subjected to various processes such as welding, drilling, and cutting.”) Kimura: Paragraph [0005] (“By the way, when the laser light transmission fiber 1 is disconnected, there is a possibility that processing may not be performed well or a problem may occur at the disconnection point of the optical fiber. In order to prevent this, monitor means for detecting disconnection is provided. When disconnection is detected, measures such as stopping the generation of laser light have been taken.”) [Stopping the generation of light or high-energy laser beam reads on “preventing, by the controller, the laser energy source from producing the electromagnetic energy”.  The laser beam transmission fiber provided with the laser head being disconnected reads on “when the first head is not connected”.]
Sukhman, Brandt, and Kimura before them, to include laser transmitting equipment as taught in Kimura on the gantry of Sukhman and Brandt because the references are in the same field of endeavor as the claimed invention including a laser emitting source.
One of ordinary skill in the art would have been motivated to do this modification to improve miniaturization of the laser transmitting equipment and facilitate connector installing operations. Kimura Abstract
Regarding claim 42, this claim incorporates the rejection to claim 41. Sukhman further teaches: 
The computer-implemented method of claim 41, further comprising: 
aligning the ... machine such that the second head causes a second change in a material on the material bed at a position that is a known distance relative to a first change caused by the electromagnetic energy directed by the first head. Sukhman: Paragraph [0013] (“The laser beam can irradiate the workpiece either before, after, or simultaneous with the dispensing unit depositing the material onto the workpiece. Furthermore, the material can be deposited (a) onto the irradiated portion of the workpiece, (b) onto a portion of the workpiece outside the irradiated portion, or (c) both.”) Sukhman: Paragraph [0022] (“The laser beam director 128 and the dispensing unit 140 are configured to move in a coordinated manner along the arm 112 in a direction generally parallel with the first axis X...the radiation beam 124 and the dispensing member 142 of the dispensing unit 140 can be directed to any desired X, Y coordinate on the workpiece 104 for processing.”) Sukhman: Paragraph [0024] (“For example, the radiation beam 124 can irradiate or otherwise modify the workpiece 104 either before, after, [The directing of the dispensing unit with respect to the radiation beam reads on “aligning”.  The dispensing unit depositing the material onto the workpiece reads on “the second head causes a second change in a material” and the laser beam director irradiating the laser beam onto the workpiece reads on “a first change caused by the electromagnetic energy directed by the first head”.  The dispensing of the material onto the irradiated portion of the workpiece (which is construed as zero distance) or onto a portion of the workpiece outside the irradiated portion (which is construed as a predetermined distance from the irradiated portion) or both reads on “at a position that is a known distance relative to a first change”.]
Sukhman does not expressly teach that the laser-based material processing system 100 is “the computer numerically controlled machine”.  However, Brandt teaches:
...the computer numerically controlled machine... Brandt Paragraph [0011] and Paragraph [0092] and FIG. 4 [As described in claim 41.] 
The motivation to combine Sukhman and Brandt as describe in claim 41 is incorporated herein.
Regarding claim 44, this claim incorporates the rejection to claim 42. Sukhman further teaches: 
The computer-implemented method of claim 42, wherein the aligning of the computer numerically controlled machine includes aligning the first head and the second head such that the first change caused by the first head delivering the electromagnetic energy is aligned with the second change caused by the second head. Sukhman: Paragraph Sukhman: Paragraph [0024] (“For example, the radiation beam 124 can irradiate or otherwise modify the workpiece 104 ... before... with the dispensing unit 140 depositing the material onto the workpiece 104. The material dispensed from the dispensing unit 140 can be deposited (a) onto the irradiated portion of the workpiece 104, (b) onto a portion of the workpiece 104 outside the irradiated portion, or (c) both.”) [The positioning of the laser beam director with the dispensing unit in parallel so that they can be directed in a coordinated manner in X,Y coordinate reads on “aligning the first head and the second head”.   As a result, the dispensing unit irradiating after the radiation beam onto the same irradiated portion of the workpiece reads on “such that the first change caused by the first head delivering the electromagnetic energy is aligned with the second change caused by the second head”.]
Regarding independent claim 58, Sukhman teaches:
…
causing a first head of the ... machine to translate between a plurality of locations over a material bed within an interior space defined by a housing of the ... machine, the first head directing electromagnetic energy produced by a laser energy source, Sukhman: Paragraph [0015] and FIG. 1 (“The system 100 also includes (a) a laser assembly 120 configured to direct a radiation beam toward the workpiece 104 to irradiate or otherwise affect (e.g., engrave, cut, etch, etc.) at least a portion of the workpiece 104, and (b) a dispensing unit 140  Sukhman: Paragraph [0017] (“The laser assembly 120 includes a radiation source 122 configured to generate a beam of radiation 124 having a desired configuration (i.e., size, shape, energy distribution, etc.).”) Sukhman: Paragraph [0019] (“The laser assembly 120 also includes a laser beam director 128 (shown schematically in broken lines) movably carried by the arm 112 of the positioning assembly 110.”) Sukhman: Paragraph [0022] (“…the radiation beam 124 and the dispensing member 142 of the dispensing unit 140 can be directed to any desired X, Y coordinate on the workpiece 104 for processing. In other embodiments, the laser beam director 128 and the dispensing unit 140 can move sequentially ...”) Sukhman: Paragraph [0023] and FIG. 1 (“In the illustrated embodiment, the system 100 is contained within a housing 150 (shown in broken lines). The housing 150 can be any type of suitable enclosure for holding the various components of the system 100 described previously.”) Sukhman: Paragraph [0025] (“...the dispensing unit 140 of the system 100 can automatically apply a material to the workpiece simultaneous with or at least almost simultaneous with the laser assembly 120 irradiating various portions of the workpiece 104.”) Sukhman: Paragraph [0031] (“...a single processing unit...to process the workpiece 104.”) [The movement of the radiation beam to any desired X, Y coordinate of the workpiece reads on “translate between a plurality of locations over a material bed”.  As shown in FIG. 1, the laser beam director 128 within the housing reads on “within an interior space defined by a housing”. The laser beam director 128 directing the laser from the radiation source reads on “a first head ... directing electromagnetic energy produced by a laser energy source”.] the translating comprising moving a gantry positioned within the interior space over the material bed and on which the first head is … received; Sukhman: Paragraph [0016] (“In the Sukhman: Paragraph [0019] (“The laser assembly 120 also includes a laser beam director 128 (shown schematically in broken lines) movably carried by the arm 112 of the positioning assembly 110.”) Sukhman: Paragraph [0022] [As described above.] [As shown in FIG. 1, the gantry is in the interior of the housing 150 over the workpiece support 102, which reads on “a gantry positioned within the interior space over the material bed”. The laser beam director 128 on the arm 112 of the gantry reads on “on which the first head is…received”.]
causing a second head of the ... machine to translate between the plurality of locations over the material… Sukhman: Paragraph [0025] (“...the dispensing unit 140 of the system 100 can automatically apply a material to the workpiece simultaneous with or at least almost simultaneous with the laser assembly 120 irradiating various portions of the workpiece 104.”) Sukhman: Paragraph [0031] (“...a single processing unit...to process the workpiece 104.”) Sukhman: Paragraph [0022] [As described above.] Sukhman: Paragraph [0024] (“For example, the radiation beam 124 can irradiate or otherwise modify the workpiece 104 either before... the dispensing unit 140 depositing the material onto the workpiece 104.”) [The directing of dispensing unit after or sequentially after the laser beam director 128 to deposit the material onto the workpiece 104 as the arm 112 of the gantry moves the dispensing unit to a desired X,Y coordinate reads on “causing a second head ...to translate between the plurality of locations over the material”.]
Sukhman does not expressly teach “a non-transitory computer readable medium storing instructions, which when executed by at least one data processor”, that the laser-based material processing system 100 is “a computer numerically controlled machine”, “the first head is Brandt describes an automated material processing system is provided for processing a workpiece using a processing table. The system includes a replaceable component comprising at least one cutting head consumable, one or more radio frequency identification (RFID) signal devices disposed in or on the replaceable component, and at least one reader communicatively connected to the one or more signal devices. Brandt teaches:
A non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising: Brandt: Paragraph [0183] (“The processor 2010 can be a digital signal processor (DSP), microprocessor, microcontroller, computer, computer numeric controller (CNC) machine tool, programmable logic controller (PLC), application-specific integrated circuit (ASIC), or the like.”)
…computer numerically controlled machine… Brandt Paragraph [0011] (“…a computer numerical controller (CNC) ... The computing device can be configured to automatically adjust at least one operating parameter of the liquid jet cutting system at least in part based on the information received from the at least one reader... In addition, the computing device can be configured to automatically determine the identities of each of the plurality of replaceable components at least in part based on the information received from the reader.”) Brandt: Paragraph [0092] and FIG. 4 (“The processor 206 can be a … computer numeric controller (CNC) machine tool...”)
…a gantry … on which the first head is interchangeably received;… Brandt: Paragraph [0117] and FIG. 5 (“To operate the thermal processing system 500, an operator places Brandt: Paragraph [0180] (“The process starts (at step 1902) when at least one replaceable component is installed into the cutting head of a liquid jet cutting system, such as into the cutting head 1306 of the system 1300. The replaceable components can be a consumable, such as a nozzle (e.g., the nozzle 1408) or a orifice assembly (e.g., the orifice assembly 1402) of the cutting head. At least one identification mechanism, such as a signal device (e.g., signal device 1410) in the form of an RFID tag, is assigned to the replaceable component. The identification mechanism can be attached to a surface of the replaceable component.”) Brandt: Paragraph [0182] and FIG. 20 (“The material processing system 2000 includes a replaceable component 2004 (e.g., torch, nozzle, electrode, orifice, etc.) connected to a processing table 2006 via a head mount 2008 that is attached to the processing table 2006... For example, the replaceable component 2004 can be a cutting head, e.g., a plasma arc torch (e.g., similar to the torch 100 of FIG. 1), a waterjet device (e.g., similar to the waterjet device 1400 of FIG. 14), an oxy-fuel torch, or a laser torch. In some embodiments, a single head mount 2008 can be configured to interchangeably receive different types of cutting heads… In addition, the material processing system 2000 can include similar components as the processing system 500 of FIG. 5... To operate the material processing system 2000, an operator places a workpiece on the processing table 2006 and mounts the replaceable component 2004 into the mount 2008.”) Brandt: Paragraph [0184] (“…the type of the replaceable component 2004, such as whether the replaceable component 2004 is a plasma, oxy-fuel, laser or waterjet component and/or cutting head.”)  Brandt: Paragraph [0190] (“… the processor 2010 can adjust one or more operating parameters corresponding to a component of the material processing system 2000. For example, after the processor 2010 determines the type of the cutting head 2004 installed, the [The gantry with the laser component or laser cutting head reads on “a gantry…on which the first head” and interchangeably receiving the different types of cutting heads including the laser component or the laser cutting head reads on “on which the first head is interchangeably received”.]
… the computer numerically controlled machine to translate between a plurality of locations over the material after the second head is interchanged for the first head; and… Brandt: Paragraph [0011], [0092], [0182] and FIGS. 4 and 20 [As described above.] Brandt: Paragraph [0111] (“In some embodiments, based on the data collected from one or more signal devices 202, the processor 206 manipulates the motors and drivers 306 to move the torch 100 laterally in relation to the surface of the workpiece. The processor 206 can also manipulate the height controller 310 to move the torch 100 vertically in relation to the surface of the workpiece.”) [The plasma arc torch, oxy-fuel torch, waterjet or cutting head interchanged with the laser component or the laser cutting head on the gantry and then moved in relation to the workpiece reads on “translate between a plurality of locations over the material after the second head is interchanged for the first head”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman and Brandt before them, to include the computer numerically controlled machine including the interchanging of the first head and the second head as taught in Brandt because the references are in the same field of endeavor as the claimed invention and they are focused on material processing systems and methods.
Brandt Paragraphs [0004] and [0005]
Brandt describes that based on the identification of a replaceable component installed on the gantry, the processor adjusts one or more operating parameters corresponding to the particular component replaced of the material processing system. Paragraph [0190]  For example, for a signal device 2016 associated with a laser cutting head, operating data encoded to the signal device 2016 can indicate assist gas flow rate, assist gas chemistry (oxygen, air, nitrogen, etc.), laser power level (kW), cut height, etc. For a signal device 2016 associated with a waterjet cutting head, operating data encoded to the signal device 2016 can indicate water pressure, abrasive flow rate, cut height, taper and lag compensation values, etc. Paragraph [0187]  However, Sukhman and Brandt do not explicitly submit that one of the adjustments includes Kimura describes a laser light transmitting fiber 1 for guiding laser light from the light source, a laser head 3 for emitting laser light guided by the laser light transmitting fiber toward a workpiece. Kimura teaches:
preventing, by the controller, the laser energy source from producing the electromagnetic energy when the first head is not connected to the gantry. Kimura: Paragraph [0003] (“This laser beam transmission apparatus includes a light source 6 that generates a high-energy laser beam such as a YAG laser or an excimer laser, a laser beam transmission fiber 1 that guides the laser beam from the light source, and the laser beam transmission fiber 1. Is provided with a laser head 3 that emits the laser beam guided in the step toward the workpiece.”) Kimura: Paragraph [0004] (“In the above configuration, the laser beam from the light source 6 is emitted to the workpiece through the laser beam transmitting fiber 1 and the laser head 3 and subjected to various processes such as welding, drilling, and cutting.”) Kimura: Paragraph [0005] (“By the way, when the laser light transmission fiber 1 is disconnected, there is a possibility that processing may not be performed well or a problem may occur at the disconnection point of the optical fiber. In order to prevent this, monitor means for detecting disconnection is provided. When disconnection is detected, measures such as stopping the generation of laser light have been taken.”) [Stopping the generation of light or high-energy laser beam reads on “preventing, by the controller, the laser energy source from producing the electromagnetic energy”.  The laser beam transmission fiber provided with the laser head being disconnected reads on “when the first head is not connected”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman, Brandt, and Kimura before them, to include laser transmitting equipment as taught in Kimura on the gantry of Sukhman and Brandt because the references are in the same field of endeavor as the claimed invention including a laser emitting source.
One of ordinary skill in the art would have been motivated to do this modification to improve miniaturization of the laser transmitting equipment and facilitate connector installing operations. Kimura Abstract
Regarding claim 61, this claim incorporates the rejection to claim 23.  Sukhman further teaches:
The computer numerically controlled machine of claim 23, wherein the second head is configured to deliver ink. Sukhman: Paragraph [0021] (“The dispensing unit 140 can include a dispensing member 142 and one or more reservoirs 144 (only one is shown in the illustrated embodiment) operably coupled to the dispensing member 142. The reservoir 144 is configured to hold the material (not shown) to be dispensed onto the workpiece 104. The material, for example, can include a liquid, powder, paste, ink, adhesive, polymer, or a variety of other types of dispensable materials.”)

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Sukhman in view of Brandt and Kimura and further in view of Priyadarshi (US Patent Publication No. 2016/0023486 A1) (“Priyadarshi”).
Regarding claim 28, this claim incorporates the rejection to claim 23. Sukhman, Brandt, and Kimura do not expressly teach, “wherein the second head comprises a 3-D printer head, a knife head, a marking device including a pen or a pencil, and/or a holder for the marking Priyadarshi teaches a printer including a housing, locomotive means, a carriage within the housing and a controller.  Priyadarshi teaches:
The computer numerically controlled machine of claim 23, wherein the second head comprises a 3-D printer head, a knife head, a marking device including a pen or a pencil, and/or a holder for the marking device. Priyadarshi: Paragraph [0053] (“In some approaches, rather than a print cartridge, the presently disclosed inventive devices may utilize a stylus based print head, which can attach pen, chalk or pencil that can be replaced by different colors manually.”) Priyadarshi: Paragraph [0068] (“…as shown in FIG. 6, the print head 104 may comprise a stylus holder 108 and removable stylus 110. The stylus holder may have all the tracking functionality discussed above in addition to a mechanism configured to rotate the stylus 110 within the holder 108 around a longitudinal axis of the stylus 110.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman, Brandt, Kimura, and Priyadarshi before them, for the second head instead to include a marking device including a pen or a pencil, and/or a holder for the marking device as taught in Priyadarshi because the references are in the same field of endeavor as the claimed invention including a laser emitting source.
One of ordinary skill in the art would have been motivated to do this modification to include a head, such as a stylus holder, pen, or pencil according to the surface of the workpiece having variable texture, topography, and/or geometry to enable the printer to print on nearly any surface according to complex patterns. Priyadarshi Paragraph [0011]    


Claims 31, 32, 33, 50, 51, 52 are rejected under 35 U.S.C. 103 as being unpatentable over Sukhman in view of Brandt and Kimura and further in view of Yamaguchi et al. (US Patent Publication No. 2005/0142701 A1).
Regarding claim 31, this claim incorporates the rejection to claim 29.  Sukhman, Brandt, and Kimura do not expressly teach, “generate, based at least on a thickness of the material measured at one or more locations on the material, a height map”. However, Yamaguchi teaches that an energy density of laser beam irradiation to be applied on a silicon film formed on a substrate is controlled in accordance with the film thickness of the silicon film whenever the film thickness of the silicon film is measured.  Yamaguchi teaches:
The computer numerically controlled machine of claim 29, wherein the controller is further configured to generate, based at least on a thickness of the material measured at one or more locations on the material, a height map. Yamaguchi: Paragraph [0062] (“FIG. 7 is a graph showing arrangement of crystal grain size measurement points set on the substrate depicted in FIG. 4. In FIG. 7, the reference symbols A1, B1 to B4 and C1 to C20 designate crystal grain size measurement points respectively. The point A1 is disposed in a region of amorphous silicon large in film thickness. The points B1 to B4 are disposed in a region of amorphous silicon small in film thickness. The points C1 to C20 are disposed in a region of amorphous silicon intermediate in film thickness. In this embodiment, the grain size is measured at each of crystal grain size measurement points disposed in places expressing the feature of the film thickness distribution instead of image recognition in the first embodiment so that feedback control for the energy density of laser beam irradiation can be performed.”) [See also paragraph [0065] describing the plotting of the measurement points. The various thickness measurement points on the substrate obtained or plotted read on “generating...a height map”.]  
Sukhman, Brandt, Kimura, and Yamaguchi before them, for generating, based at least on a thickness of the material measured at one or more locations on the material, a height map as taught in Yamaguchi because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art would have been motivated to do this modification to control the movement of the laser beam and the energy density of laser beam irradiation to be remarkably effective in improving mobility and reducing in-plane variation in mobility. Yamaguchi Paragraph [0125]
Regarding claim 32, this claim incorporates the rejection to claim 31. Sukhman, Brandt, and Kimura do not expressly teach, “a motion plan is based at least on the height map, wherein the motion plan indicates the position of the first head and/or the second head, and wherein the controller and/or a remote computer coupled with the computer numerically controlled machine is configured to generate the motion plan”.  However, Yamaguchi teaches: 
The computer numerically controlled machine of claim 31, wherein a motion plan is based at least on the height map, wherein the motion plan indicates the position of the first head and/or the second head, and wherein the controller and/or a remote computer coupled with the computer numerically controlled machine is configured to generate the motion plan.  Yamaguchi: Paragraph [0062] [As described in claim 31.] Yamaguchi: Paragraph [0052] (“When the laser beam 11 is moved in the widthwise direction on one half area and another half area of the substrate 7, the polysilicon film region 72 can be generated on the whole surface of the substrate 7.”) Yamaguchi: Paragraph [0115] (“... the energy density of laser beam irradiation is changed in accordance with change in average film thickness in each substrate Yamaguchi: Paragraph [0122] (“...the energy density of laser beam irradiation is controlled in accordance with change in film thickness in each substrate surface and the film thickness distribution in the substrate surface.”) Yamaguchi: Paragraph [0053] and FIG. 1 (“The result of the measurement of the crystal grain size distribution and the result of the measurement in the film thickness measuring portion 9 are input to the control computer 8...”) [At least the film thickness measuring portion 9 and the control computer 8 read on “the computer numerically controlled machine”.  The laser irradiation being controlled at the various measurement points of the substrate surface reads on “a motion plan is based at least on the height map, wherein the motion plan indicates the position of the first head...”. The movement of the laser based on the control of the laser beam along the distribution of the substrate and the laser irradiation being controlled at the various measurement points of the substrate surface reads on “...the position of the first head...”.]
The motivation to combine Sukhman, Brandt, Kimura, and Yamaguchi, which teach the features of the present claim, as submitted in claim 31, is incorporated herein.
Regarding claim 33, this claim incorporates the rejection to claim 31. Sukhman, Brandt, and Kimura do not expressly teach, “the thickness of the material is determined by one or more of contrast detection, phase detection, stereoscopy, interferometry, time of flight measurement, and a characteristic of a spot formed by a light beam intersecting a surface of the material”.  However, Yamaguchi teaches: 
The computer numerically controlled machine of claim 31, wherein the controller is configured to determine the thickness of the material by one or more of contrast detection, phase detection, stereoscopy, interferometry, time of flight measurement, and a characteristic of a spot formed by a light beam intersecting a surface of the material. Yamaguchi: Paragraph [0055] (“In FIG. 5A in which the energy density of laser beam irradiation is high, the central portion of the substrate having a large film thickness is large in grain size whereas the peripheral portion of the substrate having a small film thickness is small in grain size. In FIG. 5B, both the central portion and the peripheral portion of the substrate are large in grain size. In FIG. 5C, the peripheral portion of the substrate is large in grain size whereas the central portion of the substrate is small in grain size.”) Yamaguchi: Paragraph [0056] (“Generally, this phenomenon occurs because the energy density required for crystallization increases as the film thickness increases.”) [The thickness determined using the energy density of the laser beam reads on “contrast detection...and a characteristic of a spot formed by a light beam intersecting a surface of the material”.]
The motivation to combine Sukhman, Brandt, Kimura, and Yamaguchi, which teach the features of the present claim, as submitted in claim 31, is incorporated herein.
Regarding claim 50, this claim incorporates the rejection to claim 41. Sukhman, Brandt, and Kimura do not expressly teach, “generating, based at least on a thickness of a material disposed on the material bed measured at one or more locations on the material, a height map; generating, based at least on the height map, a motion plan indicating a position of the first head and/or the second head relative to a surface of the material; and executing the motion plan including by adjusting, based at least on the motion plan, the position of the first head and/or the second head relative to the surface of the material”.  However, Yamaguchi teaches that an energy density of laser beam irradiation to be applied on a silicon film formed on a substrate is controlled in accordance with the film thickness of the silicon film whenever the film thickness of the silicon film is measured.  Yamaguchi teaches:
The computer-implemented method of claim 41, further comprising:   
generating, based at least on a thickness of a material disposed on the material bed measured at one or more locations on the material, a height map; Yamaguchi: Paragraph [0062] (“FIG. 7 is a graph showing arrangement of crystal grain size measurement points set on the substrate depicted in FIG. 4. In FIG. 7, the reference symbols A1, B1 to B4 and C1 to C20 designate crystal grain size measurement points respectively. The point A1 is disposed in a region of amorphous silicon large in film thickness. The points B1 to B4 are disposed in a region of amorphous silicon small in film thickness. The points C1 to C20 are disposed in a region of amorphous silicon intermediate in film thickness. In this embodiment, the grain size is measured at each of crystal grain size measurement points disposed in places expressing the feature of the film thickness distribution instead of image recognition in the first embodiment so that feedback control for the energy density of laser beam irradiation can be performed.”) Yamaguchi: Paragraph [0065] (“FIG. 8 shows a correlation between the crystal grain size and the energy density of laser beam irradiation at the point A1 or at the points B1 to B4 in FIG. 7. The correlation is obtained in such a manner that the grain size measured at the point A1 or at the points B1 to B4 of each substrate is plotted with respect to the energy density of laser beam irradiation in the condition that 28 substrates are crystallized while the energy density of laser beam irradiation is changed successively from 280 mJ/cm2 to 550 mJ/cm2 at intervals of 10 mJ/cm2. Incidentally, the energy density of laser beam irradiation is measured with the photo sensor 4 shown in FIG. 1. In FIG. 8, the solid line shows the correlation at the point A, and the broken line shows the correlation at the points B1 to B4.”) [The plotting of the measurement points including the various thickness measurement points on the amorphous silicon on the substrate (“a material disposed on the material bed”) obtained or plotted read on “generating...a height map”.]  
generating, based at least on the height map, a motion plan indicating a position of the first head and/or the second head relative to a surface of the material; and Yamaguchi: Paragraph [0062] [As described above.] Yamaguchi: Paragraph [0052] (“When the laser beam 11 is moved in the widthwise direction on one half area and another half area of the substrate 7, the polysilicon film region 72 can be generated on the whole surface of the substrate 7.”) Yamaguchi: Paragraph [0115] (“... the energy density of laser beam irradiation is changed in accordance with change in average film thickness in each substrate surface.”) Yamaguchi: Paragraph [0122] (“...the energy density of laser beam irradiation is controlled in accordance with change in film thickness in each substrate surface and the film thickness distribution in the substrate surface.”) [The laser irradiation being controlled at the various measurement points of the substrate surface reads on “generating...a motion plan indicating a position of the first head...”.]
executing the motion plan including by adjusting, based at least on the motion plan, the position of the first head and/or the second head relative to the surface of the material. Yamaguchi: Paragraph [0062], Paragraph [0052], Paragraph [0115], and Paragraph [0122] [As described above.] [The movement of the laser based on the control of the laser beam along the distribution of the substrate and the laser irradiation being controlled at the various measurement points of the substrate surface reads on “executing the motion plan ...adjusting...the position of the first head...”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman, Brandt, Kimura, and Yamaguchi before them, for generating, based at least on a thickness of a material disposed on the material bed measured at one or more locations on the material, a height map; generating, Yamaguchi because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art would have been motivated to do this modification to control the movement of the laser beam and the energy density of laser beam irradiation to be remarkably effective in improving mobility and reducing in-plane variation in mobility. Yamaguchi Paragraph [0125]
Regarding claim 51, this claim incorporates the rejection to claim 50.  Sukhman, Brandt, and Kimura do not expressly teach, “wherein the motion plan is generated at the computer numerically controlled machine and/or at a remote computer coupled with the computer numerically controlled machine”.  However, Yamaguchi teaches:
The computer-implemented method of claim 50, wherein the motion plan is generated at the computer numerically controlled machine and/or at a remote computer coupled with the computer numerically controlled machine. Yamaguchi: Paragraph [0053] and FIG. 1 (“The result of the measurement of the crystal grain size distribution and the result of the measurement in the film thickness measuring portion 9 are input to the control computer 8...”) [At least the film thickness measuring portion 9 and the control computer 8 read on “the computer numerically controlled machine”.]
The motivation to combine Sukhman, Brandt, Kimura, and Yamaguchi, which teach the features of the present claim, as submitted in claim 50, is incorporated herein.
Regarding claim 52, this claim incorporates the rejection to claim 50.  Sukhman does not expressly teach, “the position of the first head and/or the second head is adjusted by at least commanding one or more actuators to translate and/or rotate the first head and/or the second head on the gantry”.  However, Brandt teaches:
The computer-implemented method of claim 50, wherein the position of the first head and/or the second head is adjusted by at least commanding one or more actuators to translate and/or rotate the first head and/or the second head on the gantry. Brandt: Paragraph [0057] (“Adjusting at least one operating parameter can also comprise modifying a motion setting or cutting head height setting of the processing table.”) Brandt: Paragraph [0163] and FIG. 5 (“The CNC 1302 also controls the motion of the positioning device 1304 (e.g., a XYZ cutting table, robotics, conveyor system, etc.) that is configured to position … the cutting head 1306 for precise cutting.”) [The control of the motion of the cutting head reads on “the position of the first head and/or the second head is adjusted”. The positioning device reads on “one or more actuators”.  The modification of the motion setting of the head positioned on the gantry 522 of FIG. 5 reads on “to translate…the first head and/or the second head on the gantry”.]
The motivation to combine Sukhman and Brandt, which teach the features of the present claim, as submitted in claim 41, is incorporated herein.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Sukhman in view of Brandt and Kimura and further in view of Legge et al. (US Patent Publication No. 2005/0051523 A1) (“Legge”).
Regarding claim 36, this claim incorporates the rejection to claim 23. Although Sukhman describes a housing, this reference does not expressly teach, “at least a portion of the housing is configured to attenuate a transmission of electromagnetic energy”.  However, Legge describes a computer controlled laser machine tool. Legge teaches:
The computer numerically controlled machine of claim 23, wherein at least a portion of the housing is configured to attenuate a transmission of electromagnetic energy. Legge: Paragraph [0075] (“During development of the invention it was found that debris collecting on the image sensor housing lens 90, FIG. 9A, can impair performance of the image sensor 80. The debris is primarily residue, smoke and fumes from laser beam interaction with the workpiece. FIG. 16 is an illustration of an image sensor 170 mounted in a protective housing 171 and adapted to provide a shield gas flow 172 via nozzle 173 mounted proximate to the lens to keep the housing lens 174 clean.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman, Brandt, Kimura, and Legge before them, for the housing of Sukhman to attenuate transmission of the laser beam as taught in Legge.
One of ordinary skill in the art would have been motivated to do this modification such that a CNC, as is well known, is enabled to control the movement and functioning of the machine tool in performing its machining functions. As an element of accomplishing that control, the CNC would maintain information of the workhead guidance system. Legge Paragraph [0045]

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Sukhman in view of Brandt and Kimura and further in view of Ogasawara et al. (US Patent Publication No. 2015/0158311 A1) (“Ogasawara”).
Regarding claim 43, this claim incorporates the rejection to claim 42.  Sukhman further teaches:
The computer-implemented method of claim 42, wherein the aligning of the … machine includes determining a respective location of the first head and the second head on the gantry, and Sukhman; Paragraph [0022] (“The laser beam director 128 and the dispensing unit 140 are configured to move in a coordinated manner along the arm 112 in a direction generally parallel with the first axis X. Further, as discussed previously, the arm 112 itself can move along the rails 114 a and 114 b in a direction generally parallel to the second axis Y. In this way, the radiation beam 124 and the dispensing member 142 of the dispensing unit 140 can be directed to any desired X, Y coordinate on the workpiece 104 for processing.”) [The directing of the radiation beam and the dispensing member to a desired X, Y coordinate reads on “determining a respective location of the first head and the second head”.  FIG. 1 illustrates the radiation beam and the dispensing member on the movable arm 112 of the gantry, which reads “on the gantry”.]  
Sukhman does not expressly teach that the laser-based material processing system 100 is “the computer numerically controlled machine”.  However, Brandt teaches:
...the computer numerically controlled machine... Brandt Paragraph [0011] and Paragraph [0092] and FIG. 4 [As described in claim 41.] 
The motivation to combine Sukhman and Brandt as described in claim 41 is incorporated herein.
Sukhman, Brandt, and Kimura do not expressly teach that the alignment performed therein includes “wherein a motion plan for the computer numerically controlled machine is generated to compensate for an offset between the respective location of the first head and the second head”.  However, Ogasawara teaches a computer readable medium storing a program for droplets drying, and an image forming apparatus. Ogasawara teaches:
wherein a motion plan for the computer numerically controlled machine is generated to compensate for an offset between the respective location of the first head and the second head. Ogasawara: Paragraph [0260] (“a situation may occur that laser light of a predetermined emission amount is not applied to an ink droplet ejected from each nozzle N if a positional deviation occurs in the width direction between the nozzles N and the laser light emitting elements V due to an error of the attachment positions of the head array 30 and the laser drying unit 56, vibration, or the like.”) Ogasawara: Paragraph [0263] (“In view of the above, an eighth exemplary embodiment provides an inkjet recording apparatus 12 in which positional deviations in the width direction between the nozzles N of the head array 30 and the laser light emitting elements V of the laser drying unit 56 are compensated for by forming a laser light illumination trace on a sheet P utilizing the above-described characteristic that the optical densities of an image are changed when the image is illuminated with laser light.”) Ogasawara: Paragraph [0193] (“An inkjet recording apparatus 12 according to a fifth exemplary embodiment is different from the inkjet recording apparatus 12 according to the first to third exemplary embodiments in that the timing of applying laser light to an image is controlled by varying the ink droplets ejecting position of the head array 30 with respect to a common laser light illumination position.”) [The positional deviation reads on “an offset”. The laser illumination position and the ink droplets ejecting position reads on “the respective location of the first head and the second head”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman, Brandt, Kimura, and Ogasawara before them, to include in the system of Sukhman, a determination of the respective location of the first head and the second head, and wherein a motion plan for the Ogasawara because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art would have been motivated to do this modification such that a density of an image densities of an image to be formed on a sheet is controlled on the basis of at least one of attributes that influence the image quality of the image, an arrangement and operation statuses of various devices included in the image forming unit, and image type and densities. Ogasawara Paragraph [0093]

Claims 45, 46, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Sukhman in view of Brandt and Kimura and further in view of Zheng et al. (US Patent Publication No. 2006/0043615 A1) (“Zheng”).
Regarding claim 45, this claim incorporates the rejection to claim 42. Sukhman, Brandt, and Kimura do not expressly teach that the alignment performed therein is “based on at least on one or more fiducial marks”.  However, Zheng teaches methods and systems of enhancing stepper alignment signals and metrology alignment target signals. Zheng teaches:
The computer-implemented method of claim 42, wherein the computer numerically controlled machine is aligned based at least on one or more fiducial marks. Zheng: Paragraph [0006] (“For alignment purposes, such a fiducial mark is illuminated by a laser to produce a diffraction pattern that is used to guide a stepper to place a next mask into proper position.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman, Brandt, Kimura, Zheng before them, to include in the adjustment of Costin, fiducial marks as taught in Zheng because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art would have been motivated to do this modification such that the laser head of Costin is adjusted to the proper position. Zheng Paragraph [0006]
Regarding claim 46, this claim incorporates the rejection to claim 45. Sukhman, Brandt, and Kimura do not expressly teach that the “one or more fiducial marks comprises the first change and/or the second change”.  However, Zheng teaches: 
The computer-implemented method of claim 45, wherein the one or more fiducial marks comprises the first change and/or the second change. Zheng: Paragraph [0021] (“In many stepper systems, a laser is used to illuminate mask alignment fiducial mark 100, while the reflected light is sensed and utilized to align subsequent masks to the layer 101. For example, the stepper alignment system senses a phase delta between reflected waves 140r and 150r. In general, the phase difference between light reflected from a "higher" row and light reflected from a "lower" row corresponds to the strength of an alignment signal. In most cases a stronger alignment signal enables more exacting alignment of subsequent masks to previous structures.”)
The motivation to combine Sukhman, Brandt, Kimura, and Zheng, which teach the features of the present claim, as submitted in claim 45, is incorporated herein.
Regarding claim 47, this claim incorporates the rejection to claim 45. Sukhman, Brandt, and Kimura do not expressly teach that “the one or more fiducial marks are disposed on the first head and/or the second head”.  However, Zheng teaches: 
The computer-implemented method of claim 45, wherein the one or more fiducial marks are disposed on the first head and/or the second head. Zheng: Paragraph [0018] 
The motivation to combine Sukhman, Brandt, Kimura, and Zheng, which teach the features of the present claim, as submitted in claim 45, is incorporated herein.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Sukhman in view of Brandt and Kimura and further in view of Costin et al. (US Patent Publication No. 2015/0030821 A1) (“Costin”).
Regarding claim 48, this claim incorporates the rejection to claim 42.  Sukhman, Brandt, and Kimura do not expressly teach, “the computer numerically controlled machine is aligned based at least on one or more images of the first head, the second head, the first change, and/or the second change”.  However, Costin teaches articles surface-marked by laser marking and ink-jet printing to provide high quality decorative products.  Costin teaches:
The computer-implemented method of claim 42, wherein the computer numerically controlled machine is aligned based at least on one or more images of the first head, the second head, the first change, and/or the second change.  Costin: Paragraph [0051] (“The software program may utilize an algorithm to automatically select laser marking or ink-jet printing based on image recognition of the graphic design elements or through dimensional information stored in the computer readable media file.”) Costin: Paragraph [0054] (“From the gray-scale image, the raster-based program Technoblast® of Technolines LLC creates computer readable instructions for controlling the laser path and power for laser marking the “fill” features 608.”) Costin: Paragraph [0064] (“The laser controller 704 is capable of controlling the movement of the lightweight mirrors of the laser scanner 710 and simultaneously adjusting [The control of the laser beam output to mark the first image element reads on “aligned based at least on one or more images of ... the first change...”]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sukhman, Brandt, Kimura, and Costin before them, for the computer numerically controlled machine to be aligned based at least on one or more images of the first head, the second head, the first change, and/or the second change as taught in Costin because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art would have been motivated to do this combination so that by orienting the laser-marked first graphic design element and the printed second graphic design element in a predetermined orientation or association relative to each other, a coordinated appearance of the final graphic design may be produced. Spatially, the predetermined orientation or association relative to design elements may involve their registration, superimposition or juxtaposition on the article surface using, for example, predetermined coordinates. Costin Paragraph [0025]    
It is noted that any citations to specific paragraphs, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter
Claims 59 and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US Patent Publication No. 2014/0168293 A1 to Moreau et al. is directed to using an intermediary alignment adapter placed between the print head and print head carriage mounting plate of the print head carriage can facilitate efficiency in print head alignment, shorter printing system downtime due to print head alignment, and higher print resolution achievable for printed matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473. The examiner can normally be reached Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117